1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.
Claims 1, 13, and 15 have been amended.
 	Claims 2, 8, 10, 14 and 16 have been cancelled.
Claims 1, 3-7, 9, 11-13, 15 and 17 are being considered on the merits.
Claim Objection
Claim 12 is objected to for “comprising”. This typo is supposed to be ‘comprises’. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brill-Neuman et al. (EP 1 813 155, hereinafter R1) in view of Leas et .
Amended claims 1, 13 and 15 recite “the barrier coating composition comprising a fat or fat blend selected from the group consisting of palm, shea, fats for making cocoa butter equivalents or cocoa butter and combinations thereof”. 
Claim 1 recites a coating composition for frozen confections; comprising 40-60 wt.% of a fat or fat blend. The fat/fat blend comprises palmitic acid (45-55%), stearic acid (4-10%), oleic acid (30-39%) and linoleic acid (3-7%). The solid fat profile (solid fat index) of the fat/fat blend is such that 75-95 wt.% of fat/fat blend is solid at 0 C  and  5 wt.% of the fat/fat blend (maximum) is solid at 35C. In other words, the fat/fat blend is basically liquid at 35 C. 
Claims 1, 13 and 15 recite a coating composition comprising 45-55 wt.% of saturated fat. The fat comprises a triglyceride (PPO) at 45-58 wt.% and a mixture of POO+SOL at 8-17 wt.%
Claims 1, 12 - R1 discloses a fat blend for coating ice confections. The coating comprises the fat blend at 45-75 wt.%. [0026, and Examples 1 and 2]
Claim 1, - R1 discloses that the fat blend comprises palmitic acid (8-18%), stearic acid (1-10%), oleic acid (14-24%) and linoleic acid (1-10%). The fat blend also comprises lauric acid at 25-45% [0012, 0014]. The stearic and linoleic acid concentrations overlap the ranges recited for these two acids in claim 1. 
Claim 1, 6, 13, 15 - The fat blend has a solid fat profile such that 65-85% of the fat is solid at 0 C and only 2% of the fat is solid at 35 C. Therefore, at 35 C, the fat blend 
Claim 7 - Total trans-unsaturated fatty acids is less than 4 wt.%. [0014, 0020]
The fat blend is a mixture of coconut oil and palm olein. (Examples 1 and 2)
Claims 4, 13 - R1 discloses a method for preparing the coating composition.  The fat blend is heated to 50-60 C. The powders are milled and added to the molten fat together with emulsifier and flavor. The mixture is thoroughly mixed. To produce a fine texture of the coating the mixture is ball milled. The coating is a liquid at 30-35 C. An ice cream core can be dipped into the coating composition. The coated ice cream has good elasticity and good drying times. At 0 C the coating does not suffer from brittleness. [0034, 0035, 0036]
Comparing fatty acid composition of the fat blend in R1 to that of the amended claim 1, stearic and linoleic fatty acids show overlapping ranges. Palmitic and oleic acids content are higher in the fat blend of amended claim 1. The solid fat profiles of R1’s fat blend and instant claim 1 are comparable with slight differences (at 30 C and 20 C). Therefore, the presently claimed fat blend for coating frozen confections has a higher concentration of unsaturated fatty acid; i.e. oleic acid. Consequently, the presently claimed fat blend comprises a higher degree of unsaturated fat which is considered a more healthful composition. Having a higher unsaturation extent, the claimed composition appears to be softer in texture as well. 
However, R1 is silent to fats having higher palmitic and oleic acids in their triglycerides.
R2 discloses a coating for an ice confection comprising palm mid fraction. (Abstract)
Claim 1, 13, 15 - R2 discloses that a soft type palm mid fraction having a melting point around 26C  as the predominant fat in a fat coating reduces or prevents bleeds in coated ice cream products. (page 2, Summary of the invention, par. 1). The coating composition is specifically suitable for ice cream. (Detailed Description, Par. 1)
R2 discloses that the soft palm mid fraction (PMF) can be used as such or in admixture. (Detailed Description, par. 2 and Claim 4). Instant claim 1 is limited to the use of a single fat or a fat blend. 
Claims 1, 13, 15 - R2 discloses the solid fat index (SFI) of the fat component. The SFI disclosed by R2; basically overlaps the solid fat profile (solid fat index) recited in instant claim 1. The fat is basically liquid at 35 C. (page 4)
Claims 1, 9, 13, 15, - R2 discloses that the fatty acid composition of the fat is different from conventionally used fats. The inventive fat contains predominantly C16:0 (palmitic acid) and C18:1 (oleic acid) (page 4, par. 5). claims 1, 13 and 15 are limited to palmitic acid and oleic acid as predominant fatty acids of the fat component. 
Claim 4 - R2 discloses that coating comprises 5-80% fat, 20-50% sugar, up to 30%  milk ingredients, up to 30% cocoa ingredients, e.g. cocoa powder, cocoa liquor, lecithin and vanillin to the amounts needed. (page 5, par. 1). The ice confection may be a portion, dome, bar, stick bar, extruded or molded. (page 5, par. 2)
R2 discloses that the coating may be applied to the ice confection core by dipping, spraying, or enrobing. (page 5, par. 4)
R2 discloses a method of dipping the ice cream cores into a coating whose composition is depicted in Table 1 (page 6).
It is noted that amended claim 1 recites that the claimed fat comprises the PPO (triglyceride) at 45-58 wt.%. While R2 clearly teaches that the predominant fatty acids in the claimed fat are palmitic and oleic acids, R2 does not explicitly disclose the percentages of the triglyceride PPO. However, according to Kallio et al. (2001), palm olein and palm stearin comprise palmitic and oleic acids as predominant fatty acids. Furthermore, palm oil is shown to comprise palmitic and oleic acids as predominant fatty acids. (Table 1). Therefore, when soft palm mid fraction is mixed in/used, the PPO triglycerides are expected to be in the range recited in claim 1, 13, and 15. 
Claims 5, 6, 7 - It is noted that certain dependent claims recite physical properties of the claimed fat composition. Since the palm mid fraction disclosed by R2 comprises a similar triglyceride profile, physical properties such as viscosity, plasticity, etc. would have been in the ranges as presently claimed. The overlapping solid fat index of R2’s fat and the presently claimed fat is an evidence that certain other physical properties would be overlapping. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by using any palm mid fraction or fractions, as motivated by R2, to produce coating compositions for ice cream. Since R1 clearly teaches that just a fat blend may be used and R2 teaches that the palm mid fraction/fractions may be used alone or admixed with other fats, modification of the fat blend of R1 using palm mid fraction(s) would have been motivated. A fat with higher unsaturated fatty acids as disclosed by R2 would have been a more healthful fat . 
Claims 9-12 and are rejected under 35 U.S.C. 103 as being unpatentable over Brill-Neuman et al. (EP 1 813 155, hereinafter R1) and Leas et al. (WO 03/075672, hereinafter R2), further in view of Mandai et al. (US 4,103,039; hereinafter R3) with Kallio H. et al. (J. Agric. Food Chem., 49: 3363-3369 (2001)) as evidence.
Claims 9-12 are limited to fat blends comprising palm fat fractions and shea fat.
Claim 9 - R3 discloses fats produced from shea fat and palm mid fractions. A crystalline portion of shea fat with an iodine value of about 40 is mixed with a palm mid fraction with an iodine value of 37.5 to produce the improved fat. (Example 1, claim 4).
Claim 10 is limited to cocoa butter equivalents comprising palm and shea fats; also known in the art. Since R1 discloses the use of coconut oil in the production of coating composition, substituting this fat with cocoa butter equivalent would have been a modification well within one’s ordinary skill in the art. 
Claim 15 is limited to mixing the fat with other ingredients in two steps. In the first step some of the fat is mixed with powders. The mixture is milled and the rest of the fat is mixed in a second step. While R1 does not disclose a two-step mixing of fat and other ingredients, in the absence of unexpected results, a two-step mixing would have been an alternative method of mixing not requiring undue experimentation. 
Claim 17 is limited to the addition of the emulsifier to the refined or non-refined mixture. R1 discloses that the emulsifier is mixed with the milled (refined) material. Adding the emulsifier to the unrefined material (before milling) would have been an alternative way of adding this ingredient. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the fat blend of R1 by incorporating fat/fats comprising more unsaturated fatty acid, e.g. oleic acid as motivated by R2. Coatings for ice cream would have been obviously formulated as disclosed by R1-R3. One would do so by using a fat having a higher content of  palmitic and oleic acids as motivated by R2. Increasing the unsaturation results in a decreased melting point and a modified mouthfeel. The use of a more unsaturated fat would have been also more healthful. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in formulating a coating for frozen confections as presently claimed. 
Response to Arguments
	Applicants arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that R1 uses a fat blend that is a mixture of coconut oil and palm olein and that the amended claims is a mixture of palm, shea, fats for making cocoa butter equivalents or cocoa butter. 
	a.	The rejection of present claims is based on combination of teachings of multiple references. It is agreed that R1 does not disclose the mixture of the type of oils/fats as presently claimed. However, the use such oils/fats for frozen confections 
	2.	Applicants argue that the rejection of claims is based on hindsight.
a.	Applicants are reminded that the examiner's conclusion of obviousness is not based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the examiner’s position that the rejections are not based on hindsight but rather based on motivation to combine found in the references themselves. Please see the teachings of R2 and R3.
3.	Applicants argue that none of the cited references disclose the percentages of oleic and palmitic acids in the fat blend as presently claimed.
a.	The rejection is not an anticipation of claims. The rejection is an obviousness type rejection and the limitations are not expected to be disclosed verbatim. The oil/fat blend disclosed by R1 is different from instant claims with regard to oleic and palmitic acids. However, since the solid fat index disclosed by the primary reference and the solid fat index as presently claimed have overlapped ranges, those oil/fat blends are similar mixture. Modification of an oil/fat mixture using the oil/fat compositions disclosed by the secondary 
	Applicants have argued against the references individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAMID R BADR/Primary Examiner, Art Unit 1791